El Juez Presidente Señor Andréu García
emitió la opinión del
Tribunal.
Al expedir el recurso de certiorari presentado en el caso de epígrafe nos corresponde establecer si procede la supre-sión de la evidencia obtenida como resultado de un registro con orden judicial, llevado a cabo en una estructura de ocu-pación múltiple, en la que no se especificaron las subuni-dades que habrían de ser registradas. Debemos, además, pasar juicio en cuanto a la validez de un registro efectuado a un “vagón residencia” estacionado en los predios donde está ubicada la mencionada estructura. Veamos los hechos que dan lugar al caso de autos.
HH
En la madrugada del 14 de junio de 1996, cerca de las 3:00 a.m., la Policía de Puerto Rico, con la correspondiente orden judicial, registró y allanó varios apartamientos sitos en una estructura de ocupación múltiple, de más de una planta, con el número 837, en la carretera Núm. 845 del sector Antigua Vía, en Trujillo Alto.
Según surge de los resúmenes testificales de las partes, la Policía allanó, en primer lugar, el apartamiento D-4, en el que se encontraban durmiendo la Sra. Iris Jaelis Crespo Carrasquillo junto a su esposo e hijos. La Policía no encon-tró allí ningún material delictivo. Luego, la Policía proce-dió a registrar el apartamiento E-5, en el que se hallaban la Sra. Carmen Melecio, su esposo, su hija y su nieto. Allí los agentes tampoco encontraron material delictivo. Proce-dieron, entonces, a registrar y allanar el apartamiento A-l, donde reside el coacusado Rafael Camilo Meléndez junto a su madre, y en el que se encontraba de visita su sobrino, el *548coacusado Clay Hernández Camilo. En ese apartamiento encontraron sustancias controladas.
Luego de realizar los registros y allanamientos en los tres (3) apartamientos antes descritos, la Policía se dirigió hacia el estacionamiento en donde se encontraba estacio-nado un “vagón residencia” o “remolque”. En ese lugar, se-gún surge de las alegaciones, residía temporeramente el Sr. Johnny Alemán Colón debido a que su apartamiento estaba siendo remodelado. El “remolque” fue registrado. Allí se ocupó un arma de fuego calibre 9mm cargada.

Todos los registros antes descritos fueron realizados por virtud de la misma orden de registro.

Como resultado de los registros se presentaron acusa-ciones contra Rafael Camilo Meléndez y Clay Hernández Camilo, por infracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401.(1) Se presentó, además, una acusación contra Johnny Alemán Colón por violaciones a los Art. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees 416 y 418.(2)
Oportunamente, la defensa presentó una moción para solicitar la supresión de evidencia y una vista evidenciaría a nombre de cada acusado individualmente.(3) Funda-mentó su pedido en que la Policía había utilizado de forma general la misma orden de registro para todos los aparta-mientos, sin especificar a cuál o cuáles de ellos se dirigía. Alegaron, además, que el testimonio del agente José Sal-gado Félix, que dio base a la expedición de la orden de *549registro, fue estereotipado, por lo que ésta era inválida. Luego de celebrada la vista de supresión de evidencia y de desfilar la prueba, el Magistrado declaró no ha lugar la moción de supresión.
No conformes con esa determinación, la representación legal de los acusados presentó un recurso de revisión ante el Tribunal de Circuito de Apelaciones. Mediante resolu-ción fechada el 24 de enero de 1997, el tribunal apelativo denegó expedir el recurso de certiorari. Los acusados soli-citaron reconsideración y ésta fue denegada. Así las cosas, éstos recurren ante este Foro mediante una petición de certiorari. Luego de expedido el auto y con el beneficio de la comparecencia de ambas partes, estamos en posición de resolver.
Los acusados presentan ante nosotros los planteamien-tos de error siguientes:
1. Erró el Honorable Tribunal de Circuito de Apelaciones al confirmar una Resolución oral del Tribunal de Primera Instan-cia, Sala de Carolina denegando la supresión de la evidencia encontrada en el apartamento del acusado Rafael Camilo Me-léndez, ya que la orden que dio base a dicho allanamiento era nula e ilegal porque no describía específicamente los aparta-mentos a registrar a pesar de que una observación desde el exterior de la propiedad demostraba que la estructura consistía de varios apartamentos.
2. Erró el Honorable Tribunal de Circuito de Apelaciones al confirmar una Resolución oral del Tribunal de Primera Instan-cia, Sala de Carolina denegando la supresión de la evidencia encontrada en el automóvil tipo “camper” [sic] ubicado al lado de la estructura allanada, ya que el registro de esa unidad fue ilegal e irrazonable sin orden válida máxime cuando ese “camper” [sic] era utilizado como vivienda del acusado Johnny Ale-mán Colón, quien tenía una expectativa de privacidad en el mismo mayor que en la de un vehículo de motor común.
3. Erró el Honorable Tribunal de Circuito de Apelaciones al confirmar una Resolución oral del Tribunal de Primera Instan-cia, Sala de Carolina denegando la supresión de la evidencia consistente en el testimonio estereotipado del Agente José Sal-gado Félix. Petición de certiorari, págs. 6-7.
*550HH
El Art. II, Sec. 10, de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, págs. 310-311, consagra la protección del individuo y sus pertenencias contra registros y allanamientos irrazonables. Esta disposición constitucional, en la parte que nos concierne, dispone lo siguiente:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes y allanamientos irrazonables.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
La evidencia obtenida en violación de esta sección será inad-misible en los tribunales. (Enfasis suplido.)
En ocasión de haber interpretado esta disposición constitucional, en Pueblo v. Miranda Alvarado, 143 D.P.R. 356, 362-363 (1997), expresamos lo siguiente:
Esta garantía constitucional persigue tres (3) objetivos histó-ricos: (1) proteger la intimidad y dignidad de los seres huma-nos; (2) amparar sus documentos y otras pertenencias, y (3) interponer la figura de un juez entre los funcionarios públicos y la ciudadanía para ofrecer mayor garantía de razonabilidad a la intrusión [del Estado]. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984). La protección constitucional [ampara] aquella propiedad sobre la cual la persona tenga una expecta-tiva de privacidad. Pueblo v. Pérez Narváez, 130 D.P.R. 618 (1992); Pueblo v. Lebrón, [108 D.P.R. 324,] 331 [ (1979) ]. El ámbito de la prohibición protege a todos, tanto al sospechoso o conocido ofensor como al inocente, y se extiende al lugar objeto del registro. Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 775-776 (1982).
“En términos prácticos, ... [esta] disposición constitucional pretende impedir que el Estado interfiera con la intimidad y libertad de las personas excepto en aquellas *551circunstancias en las que el propio ordenamiento lo permite.”(4) Pueblo v. Yip Berrios, 142 D.P.R. 386, 397 (1997).
El precepto constitucional antes citado tiene como objetivo básico proteger la intimidad y dignidad de los seres humanos. En virtud de ello, todo registro realizado por el Estado, sin la debida orden judicial, equivale a una intromisión en el espacio de la privacidad del individuo. Para evaluar si la intervención policial viola la expectativa razonable de intimidad deben considerarse los factores siguientes: (1) el lugar registrado o allanado; (2) la naturaleza y el grado de intrusión en la intervención; (3) el propósito u objetivo de la intervención; (4) si la conducta de la persona era indicativa de una expectativa subjetiva de intimidad; (5) la existencia de barreras físicas que restrinjan la entrada o visibilidad del lugar registrado; (6) la cantidad de personas que tienen acceso legítimo al lugar registrado, y (7) las inhibiciones sociales relacionadas con el lugar registrado. Véase Pueblo v. Rivera Colón, 128 D.P.R. 672, 684 (1991).
Al enfrentarnos a controversias como la que presenta el caso de epígrafe, en las que se invoca la protección constitucional contra registros y allanamientos irrazona-*552bles, somos conscientes de que nos enfrentamos a la ancestral pugna entre los derechos constitucionales que ampa-ran a los ciudadanos y al interés del Estado de combatir la criminalidad. A esos efectos, anteriormente, hemos expre-sado:
... En este género de casos, como en tantos otros, hay colisión de intereses y nuestra tarea es luchar por hallar los modos de propiciar la armonía entre ellos. De un lado tenemos el interés histórico en proteger al ciudadano de los desmanes que provo-caron en primer término el establecimiento de la garantía. Del otro, se halla el interés en proteger a la sociedad de los estragos del crimen. Consideramos que el método más deseable de lo-grar el equilibrio necesario no consiste en la formulación de reglas mecánicas, excesivamente abarcadoras .... Debemos dis-tinguir entre categorías de situaciones, adentrarnos en la at-mósfera total de cada caso para hallar el significado preciso, dentro de unas circunstancias específicas, de un concepto tan elusivo y volátil como es el de la razonabilidad. Pueblo v. Malavé González, 120 D.P.R. 470, 473-474 (1988), citando a Pueblo v. Dolce, 105 D.P.R. 422, 434-435 (1976).
En esta pugna entre el Estado y el individuo, la autori-dad judicial juega un rol conciliador que define e interpreta el alcance de las protecciones y garantías constitucionales.
En virtud de lo anterior y de los requerimientos constitucionales hemos reconocido como principio cardinal que la necesidad de una orden judicial previa, obedece a la política pública de rango prioritario que exige la protección de la integridad, dignidad e intimidad del ser humano, interponiendo la figura del juez, como garantía de razonabilidad, a la intervención del Estado. Pueblo v. Dolce, supra.
Nuestro ordenamiento, por medio de las Reglas de Procedimiento Criminal, establece las circunstancias específicas en que un juez habrá de expedir una orden de registro o allanamiento.
La Regla 230 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, define cuáles son los objetos que pueden ser *553sujetos a incautación mediante la orden judicial. A esos efectos dispone que
[p]odrá librarse orden de allanamiento o registro para buscar y ocupar propiedad:
(a) hurtada, robada, estafada u obtenida mediante extorsión,
(b) que ha sido, está siendo o se propone ser utilizada como medio para cometer un delito.
Se requiere que una persona preste una declaración jurada, ante un magistrado, en la que detalle los hechos que justifican la expedición de la orden. Antes de librar la orden, el magistrado debe quedar convencido de que de la declaración jurada y del examen del declarante surge causa probable para que se lleve a cabo el registro o el allanamiento. Una vez expedida, ésta debe describir con particularidad o nombrar a la persona o lugar que será registrado y los objetos que han de ocuparse. Se exige, además, que la orden exprese los fundamentos que la sustentan y los nombres de las personas en cuyas declaraciones juradas se basa. Regla 231 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. La Regla 234 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, es el medio procesal que permite que, aun en aquellos casos en los que se haya expedido orden judicial para realizar un registro o allanamiento, la persona agraviada por éste pueda solicitar al tribunal la supresión de cualquier evidencia obtenida. Esta regla per-mite la supresión de evidencia en casos en los que:
1. la orden de allanamiento o registro fuere insuficiente de su propia faz;
2. la propiedad ocupada o la persona o sitio registrado no corresponde a la descripción hecha en la orden de allanamiento o registro.
3. no había causa probable para creer en la existencia de los fundamentos en que se basó la orden de allanamiento o registro.
4. la orden de allanamiento fue librada o cumplimentada ilegalmente;
5. la declaración jurada que sirvió de base para la expedi-*554ción de la orden fue insuficiente por la falsedad, total o parcial, de lo afirmado bajo juramento.
Establecidos los preceptos legales que regulan las con-troversias que plantea el caso de epígrafe, nos corresponde examinar los planteamientos de derecho que presenta la parte recurrente. Debido a que el tercer planteamiento de error plantea la invalidez de la declaración jurada que dio base a la orden judicial para realizar el registro, discutire-mos este planteamiento prioritariamente. Si determinára-mos que la orden fue ilegalmente expedida, tendríamos que concluir que la presencia de los agentes en la estruc-tura, en ausencia de las circunstancias excepcionales, era ilegal y, por lo tanto, el registro irrazonable. Esa determi-nación haría innecesario entrar a considerar los restantes señalamientos de error, ya que procedería la supresión de toda la evidencia obtenida como resultado de la presencia ilegal de los agentes en el lugar. Posteriormente considera-remos el primer planteamiento de error, el cual impugna la validez de la orden judicial por falta de especificidad del lugar que vaya a ser registrado. Finalmente, procederemos a examinar el segundo planteamiento de error, que im-pugna la validez del registro realizado al “vagón residencia”.
r-H I — I 1-H
A. Suficiencia del testimonio que da base a la expedición de la orden de registro o allanamiento
Alega la parte recurrente que el testimonio del agente que dio base a la expedición de la orden de registro fue estereotipado. Fundamenta su contención en que el agente describe en su declaración dos (2) hechos delictivos que observó en una sola ocasión. Señala que la causa probable requerida para que se expida una orden de registro debe sustentarse “sobre [una] actividad criminal continua, así como [en] afirmaciones específicas sobre las distintas fe-*555chas en que observó la comisión del delito objeto de la ac-tividad criminal continua”. (Énfasis suprimido.(5) Sostiene que, debido a que el agente se limita a describir una sola acción criminal, no hubo una conducta criminal continua que justificara la expedición de la orden de registro. Con-cluye, por lo tanto, que ello inválida la orden de registro y, en consecuencia, debe suprimirse la evidencia obtenida, producto del registro. No le asiste la razón.
En Pueblo v. Tribunal Superior, 91 D.P.R. 19 (1964), expresamos, basados en la jurisprudencia de los tribunales federales,(6) que para establecer la causa probable requerida para la expedición de una orden de registro o allanamiento, no es necesario establecer que de hecho la ofensa que se imputa fue cometida. Basta con que el deponente haya tenido base razonable para entender que se había violado la ley en el lugar que habría de ser registrado o allanado. Esto es suficiente para la expedición de la orden.
Debe tenerse presente que la causa probable o el motivo fundado se determina a base de criterios de probabilidad y razonabilidad. El criterio de razonabilidad se basa en el de un individuo prudente y razonable que, en el análisis de los hechos aparentes, puede creer que se ha cometido la ofensa imputada. Este criterio no debe basarse en meras sospechas, pero tampoco requiere que el juez quede convencido, fuera de duda razonable, que se está violando la ley, ni que se establezca que la ofensa que se imputa fue verdaderamente cometida. Pueblo v. Pagán, Ortiz, 130 D.P.R. 470, 483-484 (1992). Véanse, además: Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965, 979-980 (1992); Pueblo v. Rey Marrero, 109 D.P.R. 739 (1980); Pue*556blo v. Lastra Sáez, 93 D.P.R. 876 (1967); Pueblo v. Tribunal Superior, supra.
El criterio de probabilidad no debe basarse ex-clusivamente en criterios subjetivos, debido a que es esencialmente objetivo. Una vez establecidos los hechos y las circunstancias que justifiquen concluir la existencia de causa probable, éstos deberán exponerse en la declaración jurada.
La razonabilidad del registro está sujeta a la determinación de que los hechos observados configuran la causa probable necesaria para la expedición de la orden. En el caso de los registros o allanamientos, la causa probable consiste en la probabilidad de que exista determinado objeto incautable y que ese objeto se encuentra en el lugar que ha de ser registrado o allanado.(7)
No se puede confundir el grado de prueba requerido para establecer causa probable para expedir una or-den de arresto, con el que se exige para expedir la orden de registro o de allanamiento. En los casos en que se solicita al magistrado que expida una orden de arresto, el grado de prueba para establecer la causa probable es aquel que sea suficiente para creer que la persona ha cometido un delito. La orden está dirigida para proteger al individuo de una intervención irrazonable del Estado sobre su persona. Se exige prueba suficiente que establezca los elementos del delito y la conexión entre el imputado y el delito.(8)
Por otra parte, para que un Magistrado expida una or-den de registro o allanamiento la causa probable debe ba-sarse en la creencia razonable de que el objeto incautable *557del registro se encuentra en el lugar particular que habrá de ser allanado.(9)
En la declaración jurada, que dio base a la orden de registro impugnada por los recurrentes, el agente expresó que en mayo había recibido una confidencia anónima la cual le indicaba que en la carretera Núm. 845 de la antigua vía en Trujillo Alto se encuentran dos (2) residencias. Una de las residencias es descrita de una planta, color rosa, con número 838; la otra de tres (3) niveles, incluyendo un só-tano color crema, con el número 837. En éstas, según la confidencia, se dedicaban a la venta y el procesamiento de sustancias controladas y al trasiego de armas de fuego. Luego de varias visitas al lugar para investigar, según hizo constar en la declaración jurada, el 9 de junio de 1996, el agente Salgado Félix observó lo siguiente:
... un joven de aproximadamente] 19 años, tez oscura, corte pegado al cr[á]neo, 5T0” aproximadamente], 140 a 150 lbs aproximadamente], y vistiendo camisa blanca, gorra negra, pantalón mahón negro y tennis [sic] blancas con una bolsa me-diana transparente conteniendo en su interior envases cilindri-cos [sic] pequeños con tapa azul conteniendo en su interior polvo blanco a lo que por mi experiencia supe se trataba de sustancias controladas (cocaína).
... veo cuando éste le da la bolsa plástica a una señora de aproximadamente] 55 a 60 años, trigueña oscuro, 5’6” aproximadamente], pelo corto negro, vistiendo una bata de flo-res azul, por una reja que tiene la entrada de la puerta de la residencia de un nivel que me indicaban en la querella ....
... sigo caminando y hago un gesto como si algo se me había quedado en el vehículo y cuando viro hacia atrás veo al indivi-duo antes descrito que saca de una guagua Dodge con tab[lilla] 555-641, una escopeta recortada y un rifle metiéndolos en una bolsa plástica de basura y camina hacia la residencia de tres (3) niveles [# 837], y escucho a el [sic] joven antes descrito llamar a un individuo por el nombre de Toño en varias ocasiones frente a la residencia de tres (3) niveles, y sale un individuo de *558aproximadamente] 5’6”, recorte bajito, trigueño claro, bigote, pelo negro ondulado, y sale por la puerta del balcón en el se-gundo nivel, luego oigo cuando c/p Toño dice: “Papón que me traistes [sic]” y el c/p Papón le contesta, “Vine a traerte la ropa que me pediste” y el c/p Toño le contesta “Ok, gracias bajo aho-ra”, luego el c/p Toño entra a la residencia y sale por la parte de abajo de la residencia donde el c/p Papón le entrega la bolsa que contenía las armas .... Apéndice de Petición de certiorari, Anejo VI, págs. 22-23.
En virtud del testimonio anteriormente descrito, los re-currentes sostienen que la orden judicial expedida por el Magistrado está fundamentada en un testimonio estereoti-pado prestado por el agente Salgado Félix.
Este Tribunal siempre ha reconocido la dedicada tarea que desempeñan los agentes encubiertos en su empresa contra el crimen. En el descargo de su difícil labor, obran arriesgando sus vidas y ello merece nuestro reconoci-miento y respeto. Sin embargo, también, este Tribunal se ha enfrentado a situaciones en las que se ha demostrado que no es remota la posibilidad de que en su afán de erra-dicar el mal social que entraña el crimen, algunos agentes del orden público actúen de manera que violen derechos que reconoce nuestro ordenamiento a las personas.
En virtud de ello, es doctrina establecida en Puerto Rico que el uso de declaraciones estereotipadas por cualquier tipo de testigo, en este caso agentes del orden público, debe ser objeto de escrutinio riguroso para evitar que declaraciones falsas o inexactas, vulneren derechos de ciudadanos inocentes. Pueblo v. González del Valle, 102 D.P.R. 374, 376 (1974).
Nuestra jurisprudencia ha definido el concepto testimonio estereotipado como “aquel que se reduce a establecer los elementos mínimos necesarios para sostener un delito sin incluir detalles imprescindibles para reforzarlo”. Pueblo v. Rivera Rodríguez, 123 D.P.R. 467, 480 (1989).
En Pueblo v. González del Valle, supra, mencio-*559namos los criterios para evaluar la credibilidad de un tes-timonio estereotipado:
1. Debe ser escudriñado con especial rigor.
2. Tanto los casos de “la evidencia abandonada” o de “lanzada al suelo” como los casos del “acto ilegal a plena vista” deben, en ausencia de otras consideraciones, inducir a la sospecha de la posible existencia de testimonio estereotipado.
3. Cuando el testimonio es inherentemente irreal o improbable debe rechazarse.
4. El testimonio estereotipado puede perder su condi-ción de tal si, yendo más allá de los datos indispensables para probar los requisitos mínimos de un delito, se le rodea de las circunstancias en que funciona el agente, el término de su investigación, los resultados obtenidos fuera del caso en trámites y otros detalles.
5. La presencia de contradicciones o de vaguedades en el testimonio debe tender a reforzar el recelo con que hay que escuchar esta clase de declaraciones.
Al examinar la declaración jurada que dio base a la ex-pedición de la orden de registro notamos que el testimonio del agente no fue estereotipado. El agente Salgado Félix narró hechos específicos que le constaron de propio conoci-miento, en los que describe haber observado unas armas de alto calibre, siendo éstas objetos incautables, según lo dis-puesto por la Regla 230 de Procedimiento Criminal, supra. Luego observó que éstas se introdujeran a la estructura con el número 837, siendo éste el lugar en el que se habían cometido los actos delictivos y en el que se encontraban los objetos incautables. La descripción del agente incluye de-talles descriptivos de la investigación realizada y los he-chos observados. Aquí el agente declaró la forma y manera como realizó la investigación, los lugares específicos donde realizó las observaciones y un relato descriptivo detallado de las personas y los lugares investigados. Atestó, además, sobre la existencia de los objetos delictivos que se introdu-*560jeron a la residencia. Los detalles totales de la declaración jurada —unidos a la localización de la estructura— y los hechos del caso impiden que el testimonio del agente pueda ser calificado de estereotipado.
Siendo válido el testimonio del agente, no cabe duda, entonces, de que, ante lo expresado en la declaración ju-rada, se configura la causa probable requerida para expe-dir la orden de registro.
Por todo lo anterior, resolvemos que el testimonio pres-tado por el agente Salgado Félix no fue estereotipado. Su testimonio fue suficiente para establecer la “causa probable” necesaria para expedir la orden de registro o de allanamiento.
B. Legalidad del registro a la estructura de vivienda múl-tiple Núm. 837
La parte recurrente alega que la orden de registro que expidiera el Magistrado es inválida, ya que la estructura objeto del registro era de ocupación múltiple. Tal estruc-tura, según expone, requería que el agente especificara cla-ramente en su declaración jurada el lugar que habría de registrarse. Concluye que no fue así. Alega que como resul-tado de esa imprecisión fueron registrados varios aparta-mientos con la misma orden judicial. Solicitan los recu-rrentes que en ausencia de las exigencias constitucionales, legales y jurisprudenciales, declaremos ilegales los regis-tros efectuados y, en consecuencia, que la evidencia obte-nida como resultado de éstos sea suprimida.
Nos corresponde discutir, entonces, si la descripción del lugar que sería registrado fue suficiente para satisfacer el requerimiento constitucional.
La Constitución del Estado Libre Asociado, en su Sec. 10 del Art. II, supra, dispone, como imperativo para la razonabilidad del registro o allanamiento que se hace en virtud de una orden, que ésta describa con particularidad el lugar que habrá de ser registrado. En virtud de ello, y *561como mencionáramos anteriormente, la Regla 231 de Pro-cedimiento Criminal, supra, exige que en una orden de allanamiento debe describirse “con particularidad la persona y el lugar a ser registrado y las cosas o propiedad a ocuparse”.
Lo que se pretende evitar con esto es que agentes del orden público actúen de manera caprichosa o arbitraria al momento de diligenciar una orden de registro. Pueblo v. Bonilla, 78 D.P.R. 152, 156 (1955). Por lo tanto, el elemento esencial es que no se delegue a estos funcionarios la discre-ción de registrar lugares que no estén previstos en la orden. (10)
La ausencia de una descripción específica de la estructura objeto del registro es un defecto que, de ordinario, la invalida y lleva ineludiblemente a la supresión de la evidencia obtenida. En Pueblo v. Pérez Narváez, 130 D.P.R. 618, 631 (1992), nos expresamos favorablemente sobre el tratamiento que las cortes federales le han dado a casos en los que agentes del orden público han practicado allanamientos con orden en lo que se conoce como “estructuras de ocupación múltiple”. Allí intimamos que “[e]n tales situaciones, la doctrina es clara al establecer que una orden de allanamiento será insuficiente —de su faz— si sólo describe de forma general la totalidad de la estructura de ocupación múltiple sin hacer referencia específica a la unidad a la cual pretenden ganar acceso los agentes del orden público”. íd., pág. 631.
 De lo contrario, con una mera descripción general de la estructura que sería registrada o allanada, los agentes tendrían libre albedrío para accesar todas las subunidades residenciales de la estructura. Esto daría al traste con el imperativo constitucional de que la orden debe sostenerse por la creencia razonable de que en deter-minado lugar se está violando la ley. Ello es así, ya que en *562esos casos cada apartamiento es una unidad residencial que exige, para llevar a cabo un registro por orden judicial, que un juez pase juicio sobre una declaración jurada que contenga hechos específicos que sostengan la existencia de causa probable que establezca que en esa unidad se realiza alguna actividad delictiva. De lo contrario, el registro sería irrazonable y, por lo tanto, la evidencia obtenida no puede ser admisible en los tribunales.
La excepción a esta norma general, que ha sido reconocida por las cortes federales (11) y que hemos adoptado, consiste en aquellos casos en los que la estructura en cuestión, por su apariencia exterior, parezca ser una estructura de “ocupación singular” o de una sola unidad residencial.
Conforme la mencionada excepción, si (1) los agentes del or-den público no conocían que la estructura era de ocupación múltiple, (2) no hubieran podido descubrirlo mediante una in-vestigación razonable antes del allanamiento y (3) llevaron a cabo tal hallazgo en el momento de diligenciarse la orden,, la misma será completamente válida y suficiente en Derecho. (En-fasis suplido.) Pueblo v. Pérez Narváez, supra, pág. 632. Véase W.R. La Fave, Search & Seizure: A Treatise on the Fourth Amendment, 3ra ed., Minnesota, Ed. West Publishing. Co., 1996, Vol. 2, Sec. 4.5(b), pág. 529.
Del pasaje antes transcrito podemos apreciar que no basta desconocer que la estructura es de ocupación múltiple. Es necesario, además, que, previo a llegar a esa conclusión, el agente haya realizado una investigación razonable mediante la cual no se hubiere podido descubrir que la estructura es de ocupación múltiple. Lo anterior debe examinarse a la luz de la interrogante siguiente: dada la forma externa de la estructura, ¿sería razonablemente probable que la estructura sea erróneamente registrada? A *563mayor grado de probabilidad de registrar erróneamente esa estructura, con más rigurosidad debe examinarse la razonabilidad de la investigación realizada por los agentes.
Surge, pues, de nuestros pronunciamientos que, en aquellos casos en los que la particular configuración física de una estructura sugiere razonablemente que ella es de ocupación múltiple, los agentes investigadores tienen la obligación de realizar una investigación razonable para determinar si en efecto una estructura, que será objeto de un registro con orden, es de ocupación múltiple. Véase La-Fave, op. cit, Sec. 4.5(b), págs. 530-531.(12) Si a la luz de la particular configuración física de la estructura, de haberse realizado una investigación podría razonablemente inferirse que ésta es de ocupación múltiple, una persona perjudicada por un registro realizado al amparo de una orden judicial que no particularizara las unidades residenciales, debe prevalecer en una solicitud de supresión de evidencia obtenida como resultado de ese registro.
La ausencia de este requerimiento podría promover la inactividad de algunos agentes del orden público que, ba-sados en observaciones o investigaciones insustanciales, obtendrían órdenes de registro generalizadas que les per-mitiría ejercer su discreción para registrar subunidades re-sidenciales dentro de una estructura de ocupación múltiple.
La excepción que adoptáramos en Pueblo v. Pérez Narváez, supra, según desarrollada en la jurisdicción federal, ha sido aplicada en aquellos casos en los que los agentes del orden público no han podido, mediante una investiga-ción razonable, identificar la estructura como de ocupación *564múltiple. A esos efectos, en United States v. Esters, 336 F. Supp. 214, 219 (D. Mass. 1972), el tribunal expresó:
The test to be applied in this situation, however, is not whether the officers had actual knowledge, but the test is whether they should have known that the building was not a one-family home. (Énfasis suplido.) Véase, además, United States v. Parmenter, 531 F. Supp. 975, 980-981 (D. Mass. 1982).
De la misma manera, pero en la jurisdicción estatal, en State v. Patmon, 604 P.2d 82, 85 (1979), la Corte Suprema de Kansas se expresó de la manera siguiente sobre la apli-cación de la excepción:
Basically, the exceptions have been recognized when it was unreasonably difficult for the police to ascertain the multi-unit character of the building before execution of the warrant. (Én-fasis suplido.)
Debido a la invalidez de la orden, en State v. Patmon, supra, el Tribunal Supremo estatal resolvió que procedía la supresión de la evidencia obtenida. Según concluyó el Tribunal, “[t]here was no showing by the police of any investigation into the multi-unit character of the building”. Id., pág. 85.
No existe, sin embargo, una fórmula matemática o científica para establecer cuándo la investigación que realizan los agentes del orden público, previo a prestar la declaración jurada en la que se describe el lugar que ha de ser registrado, es razonable. Somos del criterio de que en estos casos debe imperar la norma de que la razonabilidad de la investigación se determinará a la luz de la circunstancias y los hechos particulares del caso. En ese sentido, sin la intención de ser exhaustivos, se debe considerar si mediante una investigación razonable los agentes podían identificar la naturaleza de la estructura por los signos ex-ternos de ésta, por experiencias previas de compañeros *565agentes que hayan realizado registros en el lugar(13) pre-guntar a personas que residen en el área, entre otras téc-nicas investigativas que reflejen un esfuerzo razonable de los agentes de localizar e identificar propiamente el lugar objeto del registro.
No pretendemos con esta opinión que los agentes realicen una investigación tan intensa que arriesgue la secretividad que, de ordinario, requiere este tipo de investigación. Un requerimiento tan estricto pondría en peligro no sólo a la investigación, sino, además, a los agentes del orden público. Lo que si entendemos como necesario es delimitar las prácticas investigativas del Estado de manera que se garantice la protección constitucional de las personas a no ser intervenidas en su propiedad de forma irrazonable. Es por ello que para sostener la validez de un registro de varias subunidades dentro de una estructura de ocupación múltiple, por virtud de una orden que no especifica las unidades que debían ser registradas por desconocimiento del agente que prestó la declaración jurada, ante una impugnación de ese proceder, el Estado debe demostrar que, luego de una investigación razonable realizada por los agentes, no era posible determinar que la estructura era de ocupación múltiple.
Veamos los hechos del caso de epígrafe a la luz de lo anteriormente expuesto.
La orden expedida describía el lugar que sería regis-trado de la manera siguiente:
Estructura de hormigón de tres (3) plantas color crema y ro-sita claro, rejas negras y gris con el núm. 837, carr. 845 del Sector Antigua Vía, Trujillo Alto, Puerto Rico. Lado derecho; residencia de dos plantas parte alta en madera color verde y la parte baja sin pintar. Lado izquierdo; residencia de una planta en hormigón con el núm. 838 en el buzón, puerta en madera y la estructura color rosa. Frente; carr. 845 del Sector Antigua *566Vía en Trujillo Alto. Atrás; rancho techado en zinc y solar yermo. Apéndice de Petición de certiorari, Anejo I, pág. 2.
El Procurador General alega, contrario al razonamiento de los recurrentes, que de la declaración jurada presentada por el agente Salgado Félix surge que éste desconocía que la estructura era de ocupación múltiple. Sostienen que el agente había realizado observaciones desde afuera de la estructura y que desde allí no había ningún indicio de que se tratara de una residencia dedicada al alquiler de apartamientos. No podía especificar la unidad que habría de ser registrada, ya que desconocía que la estructura es-tuviese dividida en apartamientos.
No obstante la contención del Procurador, de los autos no surge que el agente haya realizado una investigación razonable para determinar si en efecto la estructura multi-pisos era destinada para residencia de ocupación múltiple.
Por el contrario, al examinar las fotocopias de las fotos anejadas al expediente que acompaña la petición de certio-rari, notamos que la estructura es multipisos y que se en-cuentra dentro de un solar con verja de cemento y reja uniforme, con un solo portón de entrada vehicular y peatonal. Se pueden observar, además, dos (2) contadores de electricidad y la numeración de los apartamientos en las paredes y puertas de éstos que muestran una división re-sidencial en la estructura.(14) Todos estos, a nuestro juicio, son signos externos mediante los cuales una persona razo-nablemente puede concluir que la estructura es de ocupa-ción múltiple.
Lo anterior debe considerarse a la luz del testimonio del alguacil José R. Betancourt Pomales, de la Unidad de Arrestos y Citaciones del tribunal de Carolina. En su tes-timonio Betancourt Pomales expresó que
*567... [ha realizado] varias citaciones en la carretera 845, espe-cíficamente [en] el edificio 837, en [el] que hay distintos apartamentos. Este fue a los diferentes apartamentos a diligen-ciar, dice que hay de 5 a 6 apartamentos en la estructura, que no tuvo problemas en distinguir que la estructura es de distintos apartamentos. Dice también que ha realizado citaciones en el edificio como 3 6 4 ocasiones, y que se ha tardado entre cinco o diez minutos. (Enfasis suplido.) Petición de certiorari, pág. 5; Alegato del Procurador General, pág. 2.
Por otra parte, de la declaración jurada del agente Sal-gado Félix, que dio base para la expedición de la orden, surge que, como parte de la investigación, realizó observa-ciones desde un negocio cercano a la residential(15) No nos parece que, a la luz de los hechos de este caso, sea irrazo-nable que, como parte de su investigación, el agente hu-biese preguntado a alguna persona del lugar sobre la na-turaleza residencial de la estructura.
Un análisis de la prueba nos muestra, también, que las observaciones del agente Salgado Félix estaban dirigidas a la actividad criminal que se llevaba a cabo en el área, pero no a la naturaleza del lugar en el que entendía se estaba llevando a cabo la actividad. El agente se limitó a observar el exterior de la residencia sin más investigación al respecto.
A la luz de todo lo anterior, concluimos que no era irra-zonablemente difícil para el agente determinar que la es-tructura era de ocupación múltiple. Por lo que resolvemos que la orden judicial expedida para el registro de la estruc-tura numerada 837 de la carretera 845 era insuficiente por no describir con adecuada especificidad el lugar a registrarse.
Por otro lado, asumiendo que el agente realizó una in-vestigación razonable del lugar y que de ésta no pudo infe-rir razonablemente que la estructura era de residencias múltiples, dada la naturaleza fáctica de este caso tendría-*568mos también que concluir que el registro que produjo la incautación de la evidencia fue irrazonable.
Nuestra posición se sustenta en que los hechos del caso ante nuestra consideración demuestran que una vez los oficiales del orden público comenzaron el diligenciamiento de la orden y conocieron la naturaleza estructural del lugar —múltiples residencias— debieron descontinuar el registro. Por lo tanto, todo registro efectuado por los agen-tes, luego de haber obtenido tal conocimiento, fue ilegal.
Ello puede parecer contrario a lo que expresáramos en Pueblo v. Pérez Narváez, supra, sin embargo, no es así. En aquella ocasión nos enfrentamos a una impugnación de la suficiencia de una orden judicial que limitaba el registro a una funeraria. La situación particular en aquella ocasión fue que la estructura resultó ser utilizada para dos (2) fines distintos. El primer piso estaba destinado al uso co-mercial (la funeraria) y el segundo piso resultó ser la resi-dencia del peticionario. En el segundo piso se encontró material delictivo.
Ante nos se apeló la convicción del peticionario, funda-mentándose en la alegada insuficiencia en la descripción del lugar que habría de ser allanado. Al confirmar la con-vicción intimamos que, debido a los hechos particulares del caso, aunque se trataba de una estructura destinada a dos (2) fines distintos, la protección constitucional que cobija la privacidad del hogar de un individuo se vio menos afec-tada, debido a que no se trataba de una estructura de múl-tiples residencias, sino de un solo ocupante de un edificio destinado a dos (2) usos distintos. Pueblo v. Pérez Narváez, supra, págs. 632-633.
Claramente, la situación fáctica que presenta el caso de epígrafe se distingue de la que enfrentáramos entonces.(16) *569En el caso de epígrafe se trata de una estructura destinada para múltiples residencias a las que, como tales, este Tribunal le ha reconocido el más alto grado de protección contra registros y allanamientos irrazonables. Es por ello que no es irrazonable, a la luz de las circunstancias fácticas del caso ante nuestra consideración, exigir que, al momento de diligenciar la orden y percatarse de que la estructura era de múltiples residencias, los agentes descontinuaran el re-gistro hasta obtener una orden conforme a las éxigencias constitucionales.
Al respecto, el Tribunal Supremo de Estados Unidos, en Maryland v. Garrison, 480 U.S. 79, 87 (1987), expresó lo siguiente:
...Moreover, as the officers recognized, they were required to discontinue the search of the respondent’s apartment as soon as they discovered that there were two separate units on the third floor and therefore were put to on notice of the risk that they might be in a unit erroneously included within the terms of the warrant. (Enfasis suplido.)
A la luz de todo lo anterior, concluimos que el registro realizado al apartamiento A-l de la estructura de residen-cias múltiples violó la protección contra registros y allana-mientos e incautaciones irrazonables que provee nuestra Carta de Derechos. Por todo lo cual, procede la supresión de la evidencia obtenida como producto del mencionado registro.
Pasamos, entonces, a examinar la legalidad del registro efectuado en el “vagón residencia”.
C. Legalidad del registro del “remolque” o “vagón residen-cia”
Sobre el señalamiento de error, en cuanto a la validez del registro y allanamiento del “vagón residencia”, los re-currentes sostienen que, debido a la inexistencia de una *570orden de registro válida y conforme a derecho, los agentes se hallaban de forma ilegal en la propiedad registrada. Por ello, solicitan que la evidencia ocupada, fruto del registro sin orden judicial válida, sea suprimida.
Como es sabido, en nuestra jurisdicción toda evidencia que sea obtenida como fruto de una intervención constitucionalmente viciada debe ser suprimida. Ello surge no sólo como requerimiento procesal, sino, además, como mandato constitucional. (17) “La aplicación de la regla de exclusión se extiende también a evidencia obtenida como resultado de la explotación de una intervención inconstitucional al amparo de las disposiciones que protegen el derecho del pueblo a la protección contra arrestos, registros y allanamientos irrazonables. ”(18)
Al examinar los autos del caso de epígrafe notamos que, ni en la declaración jurada del agente que dio base a la expedición de la orden judicial, ni en la orden de registro expedida por el Magistrado, se hace referencia al “vagón residencia”. Por el contrario, todo parece indicar que esta unidad nunca fue objeto de la investigación realizada por el agente para determinar si en ella se estaban realizando actos delictivos. Surge claramente de la orden expedida por el Magistrado, que los agentes sólo estaban autorizados para realizar un registro en la “[estructura de hormigón de tres (3) plantas color crema y rosita claro, rejas negras y gris con el núm. 837, carr. 845 del Sector Antigua Vía, Trujillo Alto”. Resolución del Tribunal de Circuito de Apelacio-nes, págs. 1-2 esc. 1.
Ante la inexistencia de una orden judicial válida, es for-zoso concluir que los agentes no tenían la facultad en ley para registrar el “vagón residencia”.
No obstante lo anterior, el Procurador General sostiene en su alegato que, aún ante la inexistencia o invalidez de *571la orden judicial, el registro del “vagón residencia” cumple con las exigencias constitucionales que impone nuestro or-denamiento, por lo que no procede la supresión de la evi-dencia ocupada. Para sustentar su contención, el Procura-dor General señala que en nuestra jurisdicción hemos reconocido que la expectativa de intimidad de una persona y el alcance de su protección contra registros y allanamien-tos irrazonables es menor cuando se trata del registro de un automóvil.
El Procurador, además, alude a aquella jurisprudencia federal en la que se ha delimitado el ámbito de protección que reciben los “vagones residencias”. Particularmente, cita el caso California v. Carney, 471 U.S. 386 (1985). En ese caso la Corte Suprema de Estados Unidos revocó una determinación de la Corte Suprema de California, que re-solvía que el registro de un “vagón residencia” fue irrazo-nable debido a que no se había expedido una orden de re-gistro y a que la excepción de vehículos de motor, al requerimiento de orden judicial previa, no aplicaba debido a que el “vagón residencia” era utilizado con propósitos re-sidenciales más que como automóvil. La Corte Suprema federal sustentó su determinación en que, para establecer la razonabilidad del registro en un “vagón residencia”, era necesario distinguir el uso que se le está dando a la unidad. La Corte concluyó que cuando un vehículo es uti-lizado en las carreteras o se le puede dar ese uso y es en-contrado estacionado en un área que no es utilizada, de ordinario, con propósito residencial, se activa la excepción de automóviles. En esos casos el vehículo posee más atri-butos de automóvil que de residencia. A esos efectos, el Procurador concluye que los recurrentes, en el caso de epí-grafe, no han colocado al Tribunal en posición adecuada para resolver si el “vagón residencia” era utilizado con pro-pósitos residenciales o de automóvil.
Debemos determinar, entonces, si, como afirma el Pro-curador, por la naturaleza vehicular del “vagón residen-*572cia”, se sostiene la validez del registro realizado sin orden judicial y, por lo tanto, de la admisibilidad de la evidencia allí encontrada.
Somos del criterio que, a base de las premisas expuestas por el Procurador, no es necesario considerar su razona-miento en virtud de las determinaciones hechas por los tribunales federales. La irrazonabilidad de la intervención de los agentes al registrar el “vagón residencia”, sin orden judicial previa, es sostenible tanto si consideramos esta unidad con las características propias de una residencia o si, en la alternativa, la consideramos con las de un automóvil.
Examinemos primeramente la validez del registro del “vagón residencia” al amparo de la protección constitucio-nal contra registros y allanamientos irrazonables realiza-dos en estructuras residenciales. Es decir, esto sería al pa-lio de la protección más abarcadora que ofrece la referida Sec. 10 del Art. II de la Constitución de Puerto Rico.
Según hemos establecido, en nuestro ordenamiento constitucional, todo registro y allanamiento realizado sin una orden judicial previa se presume irrazonable y, por lo tanto, inválido. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984). La presunción de invalidez beneficia al acusado y obliga al Ministerio Público a presentar evidencia para demostrar la legalidad y razonabilidad de la actuación del Estado.(19) En estos casos, el Ministerio Público debe rebatir la presunción de invalidez, demostrando la existencia de alguna de las circunstancias excepcionales que justifican actuar sin orden judicial previa. Véase Pueblo v. Vázquez Méndez, 117 D.P.R. 170, 177 *573(1986) (aplicando las Reglas 14 y 15(B) de Evidencia, 32 L.P.R.A. Ap. IV.).
En su alegato el Procurador expresa lo siguiente:
En el caso ante nos resulta primordial señalar que el fiscal Julio Vargas, quien atendió la vista de supresión de evidencia, nos informó que no recuerda prueba alguna sobre el registro del vehículo “camper” [sic]. Curiosamente el resumen de testimo-nios que hacen los peticionarios carece completamente de refe-rencias a la prueba relacionada con el vehículo “camper”. Nadie mencionó el “camper” [sic], ni las circunstancias del supuesto registro. Tampoco surge nada relativo al “camper” [sic] en las declaraciones juradas de los agentes Salgado y Rivera, ni en el inventario del diligenciamiento. Debemos concluir que no des-filó prueba sobre el alegado registro al vehículo. Alegato del Procurador General, pág. 12.
Asimismo de los autos no surge ninguna prueba o evi-dencia que demostrara la razonabilidad de la intervención de los agentes al registrar el “vagón residencia”.
En virtud de lo anterior y siendo al Estado a quien co-rrespondía establecer la razonabilidad y validez de su in-tervención, ante la ausencia de una orden judicial previa, es forzoso concluir que se sostiene la presunción de irrazo-nabilidad y procede la supresión de la evidencia obtenida como producto del registro en el “vagón residencia”.
Por otra parte, al examinar el registro del “vagón resi-dencia” al amparo de la protección constitucional contra registros y allanamientos de automóviles, como pretende el Procurador sostener en su alegato, debemos hacerlo según la protección atenuada que este Tribunal le ha reconocido, al amparo de la Sec. 10 del Art. II de la Constitución de Puerto Rico, supra, a las personas que transitan en estos vehículos.
Es norma establecida por este Tribunal que el registro de un vehículo se presume irrazonable cuando es realizado sin una orden judicial previa. Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964). No obstante la norma general, hemos reconocido que, por su naturaleza, los vehículos go-
*574zan de una protección constitucional atenuada. Pueblo v. Malavé González, supra, pág. 478. A esos efectos, en Pueblo v. Yip Berrios, supra, págs. 399-400, expresamos:
... Esto no significa qne al viajar en un automóvil renuncia-mos a nuestro derecho a la intimidad y no autoincriminarnos. Lo que ocurre es que por las diferencias conceptuales y funcio-nales existentes entre un vehículo y una residencia, así como por el hecho de que el tránsito por las vías públicas es una materia muy reglamentada, hemos reconocido como razonable un grado de intrusión gubernamental mayor con el ámbito de intimidad individual en tales circunstancias que la que de or-dinario se reconoce en una residencia. No obstante, en uno u otro caso la validez de la intervención gubernamental queda condicionada a que dentro de las circunstancias del caso tal intervención sea razonable. (Citas omitidas y énfasis suplido.)
Si bien hemos reconocido que existe una distinción entre lo que es un registro razonable en el caso de un automóvil y el caso de una residencia o un local fijos, tal distinción no ha eliminado el requerimiento de causa probable para realizar el registro. Pueblo v. De Jesús Robles, 92 D.P.R. 345, 359 (1965). A esos efectos, en Pueblo v. Malavé González, supra, pág. 480, expresamos:
Conscientes del potencial de uso ilícito de este medio de transportación [en referencia a los automóviles], desde media-dos de la década de los años sesenta autorizamos el registro sin orden de un vehículo dependiendo de “los hechos y circunstan-cias -la atmósfera total del caso”. En nuestro ordenamiento constitucional la razonabilidad del registro de un automóvil sin orden judicial ha dependido de que haya causa probable para el mismo y de que existan unas circunstancias especiales que pro-vean la justificación necesaria. (Enfasis suplido y cita omitida.)
Al referirnos a los autos del caso de epígrafe no se des-prende de éstos que el Estado haya mostrado prueba para establecer que en el lugar registrado —el “vagón residen-cia”— se hubiese llevado a cabo el tipo de actividad que razonablemente llevaría a una persona prudente a creer que allí se había cometido un delito. Como dijéramos ante-riormente, ante la ausencia de causa probable correspon-*575día al Estado demostrar la razonabilidad de su intervención. Para ello, según hemos intimado, debió pre-sentar prueba que estableciera la existencia de motivos fundados o de causa probable para intervenir con el vehí-culo (entiéndase el “vagón residencia”) que se encontraba aparcado en el estacionamiento. En ausencia de prueba que estableciera la causa probable o las circunstancias es-peciales que originaran la intervención de los agentes, al registrar el “vagón residencia”, debemos concluir que la mencionada intervención fue irrazonable. Por lo tanto, re-solvemos que la evidencia obtenida como resultado de esa intervención no es admisible en el tribunal.
Por todo lo anterior, aún considerando la contención del Procurador General, no cabe duda de que en el caso de epígrafe la intervención del Estado, al registrar el “vagón residencia”, que se encontraba aparcado en el estaciona-miento de la estructura, sin orden judicial previa, fue irrazonable. Procede, por lo tanto, suprimir la evidencia obtenida como resultado de esa intervención.
IV
Por lo antes dispuesto, procede dictar sentencia revocatoria. Se devuelve el caso al Tribunal de Primera Ins-tancia, Sala Superior de Carolina, para la continuación de los trámites ulteriores pertinentes de conformidad con lo resuelto en la opinión del Tribunal.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió sólo con el resultado sin opinión escrita. El Juez Asociado Señor Negrón García disintió con una opinión escrita.
*576— O —

 Ley Núm. 4 de 23 de junio de 1971 (24 L.P.R.A. see. 2101 et seq.).


 Ley Núm. 17 de 19 de enero de 1951 (25 L.P.R.A. see. 411 et seq.). Luego de diligenciado el allanamiento, el agente José Rivera González prestó una declaración jurada en la que hacía un inventario del material delictivo ocupado. Según la decla-ración jurada se ocuparon “(415) bolsitas con picadura de marihuana, (246) bolsitas con cocaína, (1) cadena de oro de 24”; (1) valentino inicial JC, (5) sortijas, balas, (4) rifles, (1) metralleta, (5) pistolas, $2,020.00 y dos peines plásticos cargados”. Apén-dice de la Petición de certiorari, Anejo VI, pág. 26.


 Posteriormente todas las mociones de supresión presentadas por los acusa-dos individualmente fueron consolidadas.


 Algunas de esas circunstancias excepcionales son, por ejemplo, los casos en que se trata de un registro de la persona y del área circundante, siempre que sea incidental a un arresto legal (véanse: Pueblo v. Malavé González, 120 D.P.R. 470 (1988); Pueblo v. González Rivera, 100 D.P.R. 651 (1972); Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964)); cuando existe consentimiento para el registro o se ha renunciado al derecho constitucional contra registros y allanamientos irrazonables, (Pueblo v. González Rivera, supra); cuando el registro ocurre en una situación de emergencia, (Pueblo v. Rivera Collazo, 122 D.P.R. 408 (1988)); cuando se trata de evidencia que se encuentra a plena vista (Pueblo v. Dolce, 105 D.P.R. 422 (1976)); cuando la evidencia es descubierta por medio del olfato del agente (Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982)); o cuando la evidencia ha sido incautada luego de haber sido arrojada o abandonada (Pueblo v. Ortiz Zayas, 122 D.P.R. 567 (1988); Pueblo v. Ortiz Martínez, 116 D.P.R. 139 (1985)). En estos casos, el de expectativa de intimidad que proteger es menor o inexistente, ya sea por que se ha renunciado a la protección o por que frente al interés postulado por el Estado se ha resuelto que es mínima, por lo tanto, no se configura una violación a la Sec. 10 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1.


 Petición de certiorari, pág. 15.


 Allí citamos los casos Rugendorfv. United States, 376 U.S. 528 (1964); Jones v. United States, 362 U.S. 257 (1960), y Aguilar v. Texas, 378 U.S. 108 (1964).


 B.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Bd. Forum, 1991, Vol. 1, Sec. 6.10, pág. 358.


 Véanse: O.E. Resu.mil de San Filippo, Derecho Procesal Penal, Orford, Equity Publishing Co., 1990, Vol. 1, Sec. 11.5, pág. 280; Chiesa, op. cit, Sec. 6.10, págs. 356-358.


 Véase Resumil, op. cit., pág. 280.


 Chiesa, op. cit, págs. 351-353.


 United States v. Santore, 290 F.2d 51 (2do Cir. 1960). Véanse, además: U.S. v. Carrillo-Morales, 27 F.3d 1054 (1994); U.S. v. Noel, 938 F.2d 685 (6to Cir. 1991); U.S. v. Williams, 917 F.2d 1088 (8vo Cir. 1990); U.S. v. Hinds, 856 F.2d 438 (1er Cir. 1988).


 La justificación a la excepción se halla en el hecho de que los agentes del orden público no pueden ser culpables del defecto en la descripción de una estructura cuando, luego de una investigación razonable, no había forma de descubrir que la estructura era de ocupación múltiple. W.R. LaFave, Search & Seizure: A Treatise on the Fourth Amendment, 3ra ed., Minnesota, Ed. West Publishing Co., 1996, Vol. 2, 4.5(b), pág. 530.


 Véase U.S. v. Noel, 938 F.2d 685, 687 (6to Cir. 1991).


 Véase la Petición de certiorari, Apéndice, Anejo II, Exhibit I-H, I-F y I-G, págs. 8-10.


 Véase, la Petición de certiorari, Apéndice, Anejo VI(c), págs. 51-52.


 El comentarista de derecho procesal penal, Ernesto Chiesa Aponte, al co-mentar nuestra opinión en Pueblo v. Pérez Narváez, 130 D.P.R. 618 (1992), reconoció la mencionada distinción de la forma siguiente: “El Tribunal Supremo de Puerto Rico observó, con buen juicio, que había mejores razones ... para validar la orden, pues no se trataba de múltiples residentes o familias, sino de un s[o]Zo ocupante que destinaba *569la propiedad a dos fines distintos: funeraria y residencia.” (Énfasis suplido.) E.L. Chiesa Aponte, Procedimiento Criminal, 62 Rev. Jur. U.P.R. 869, 902 (1993).


 Véanse: Art. II, Sec. 10, Const. E.L.A., supra) Reglas 230-234 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II.


 Resumil, op. cit., pág. 306.


 Esto es contrario a los casos en los que existe una orden previa que produce una presunción de validez de la actuación gubernamental. Esta presunción de vali-dez obliga a la parte promovente de la moción de supresión a presentar evidencia para rebatir la legalidad o razonabilidad de la actuación gubernamental. Véanse: Pueblo v. Vázquez Méndez, 117 D.P.R. 170, 177 (1986); Regla 15(A) de Evidencia, 32 L.P.R.A. Ap. IV.